Citation Nr: 0618202	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-21 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred in conjunction with treatment at a private medical 
facility from October 16, 2001 to January 24, 2002.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty from January 1983 to 
January 1987.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 decision by a Department of 
Veterans Affairs (VA) Network Authorization and Payment 
Center in Fort Harrison, Montana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks reimbursement for the expenses that he 
incurred for his care at a non-VA medical facility from 
October 16, 2001 to January 24, 2002.  Generally, the 
admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance. See 38 C.F.R. § 17.54.  The 
record does not contain any indication that the veteran was 
told that the VA would authorize payment for this private 
medical treatment and it is not contended otherwise.

Thus, the veteran's treatment at the non-VA facility was not 
authorized.  Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 
C.F.R. § 17.120 (quoted below), the VA may reimburse veterans 
for unauthorized medical expenses incurred in non-VA 
facilities where:

(a)	 For veterans with service connected disabilities.  
Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For 
an adjudicated service- connected disability; (2) For 
nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service- connected 
disability; (3) For any disability of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability (does not apply outside of 
the States, Territories, and possessions of the United 
States, the District of Columbia, and the Commonwealth 
of Puerto Rico); (4) For any illness, injury or dental 
condition in the case of a veteran who is participating 
in a rehabilitation program under 38 U.S.C. ch. 31 and 
who is medically determined to be in need of hospital 
care or medical services for any of the reasons 
enumerated in § 17.48(j); and

(b)  In a medical emergency.  Care and services not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health, and

(c)  When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  In this case, the care and services rendered 
to the veteran were for the purpose of treating an 
adjudicated service-connected disability.  The questions that 
remain are whether the nature of the condition for which the 
veteran sought care was a medical emergency and whether a VA 
or other Federal facility was feasibly available.

The Board notes that the veteran's private physician 
submitted a letter dated in January 2003 which states that 
the reason the veteran underwent the reconstruction of the 
left sternoclavicular joint on October 16, 2001 was because 
he was having significant problems with airway embarrassment 
because the proximal end of the clavicle would impinge on his 
trachea and esophagus when he would lie down to sleep.  The 
physician added that VA told the veteran it would be six to 
eight months before they could treat his condition and it was 
the physician's opinion that it would not have been 
"medically prudent" to postpone his case for six to eight 
months.

The Board finds that sufficient evidence is now of record to 
show that of the service-connected condition for which the 
veteran sought care was a medical emergency of such nature 
that delay would have been hazardous to life or health..  
Further, the Board does not dispute the physician or 
veteran's assertion that a VA hospital was not available to 
perform the reconstruction of the left sternoclavicular joint 
on October 16, 2001 to relieve significant problems with 
airway embarrassment because the proximal end of the clavicle 
would impinge on his trachea and esophagus.  As to whether a 
VA or other Federal facility was feasibly available after the 
surgery, the hospitalization in question was for more than 3 
months.  Further development is needed to determine at what 
point after the reconstruction of the left sternoclavicular 
joint was he able to be transferred to the nearest VA 
hospital.  

Accordingly, the case is REMANDED for the following action:

1.  In the absence of any additional 
evidence to the contrary, the 
Authorization and Payment Center must 
presume that the service-connected 
condition for which the veteran sought 
care was a medical emergency of such 
nature that delay would have been 
hazardous to life or health and that a VA 
hospital or other Federal facility was 
not feasibly available at the time of the 
hospital admission through the 
reconstruction of the left 
sternoclavicular joint on October 16, 
2001, performed during that 
hospitalization, before readjudicating 
the claim to determine at what point if 
any after the surgery a VA or other 
Federal facility was feasibly available.  
If the claim is not granted to the 
veteran's satisfaction, the veteran must 
be furnished an appropriate supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


